Citation Nr: 0016540	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  97-23 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
right total knee replacement residuals, currently evaluated 
as 30 percent disabling.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Department of Veterans 
Service, Georgia


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from January 1968 to February 
1969.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which denied an 
increased disability evaluation for the veteran's 
service-connected right total knee replacement residuals.  In 
October 1998, the RO denied a total rating for compensation 
purposes based on individual unemployability.  In August 
1999, the veteran was afforded a hearing before a Department 
of Veterans Affairs (VA) hearing officer.  In March 2000, the 
veteran was afforded a hearing before the undersigned Member 
of the Board sitting at the RO.  The veteran has been 
represented throughout this appeal by the Georgia Department 
of Veterans Service.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claims for an increased disability evaluation and a total 
rating for compensation purposes based on individual 
unemployability to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of extraschedular rating under 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b) (1999).  Those regulations provide 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran's right total knee replacement residuals have 
been shown to be manifested by chronic right knee pain; 
severe right knee limitation of motion, and no prosthetic 
abnormalities.  

3. Service connection is currently in effect for right total 
knee replacement residuals now evaluated as 60 percent 
disabling.  

4.  The veteran has reported obtaining a GED.  He has 
occupational experience as a garbage collector, a 
construction worker, and a hotel housekeeper.  He reports 
last working on a full-time basis in February 1996.  

5.  The veteran's service-connected disability is of such 
severity as to preclude him from securing and following some 
form of substantially gainful employment consistent with his 
education and work experience.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for right total 
knee replacement residuals have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Code 5055 (1999).  

2.  A total rating for compensation purposes based on 
individual unemployability is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claims.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claims are plausible 
and that all relevant facts have been properly developed.  


I.  Right Total Knee Replacement Residuals

A.  Historical Review

The veteran's service medical records indicate that he was 
diagnosed with right knee osteochondritis dissecans in 
January 1969 and subsequently underwent a right knee surgical 
procedure.  A February 1972 hospital summary from the Medical 
College of Georgia notes that the veteran was diagnosed with 
right chondromalacia patella and underwent a right 
patellectomy.  In January 1973, the RO established service 
connection for right knee chondromalacia and patellectomy 
residuals and assigned a 20 percent evaluation for that 
disability.  

The report of a December 1977 VA examination for compensation 
purposes states that the veteran exhibited a range of motion 
of the right knee of 0 to 100 degrees.  He was diagnosed with 
right knee chondromalacia, post-traumatic osteoarthritis, 
patellectomy residuals, and lateral meniscectomy residuals.  
In July 1978, the Board increased the evaluation for the 
veteran's post-operative right knee disability from 20 to 30 
percent.  

A February 1996 VA hospital summary and associated clinical 
documentation indicates that the veteran underwent a right 
total knee replacement.  In March 1996, the RO 
recharacterized the veteran's post-operative right knee 
disability as right total knee replacement residuals; 
assigned a 100 percent evaluation for the period between 
February 15, 1996 and March 31, 1997; and assigned a 30 
percent evaluation effective on and after April 1, 1997.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Replacement of either 
knee joint with a prosthesis warrants assignment of a 100 
percent evaluation for a period of one year following 
implantation of the prosthesis.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following discharge from the hospital under the 
provisions of 38 C.F.R.§ 4.30.  Thereafter, a minimum 30 
percent disability evaluation will be assigned.  A 60 percent 
evaluation will be assigned for chronic residuals consisting 
of severely painful motion or severe weakness in the affected 
lower extremity.  Intermediate degrees of residual weakness, 
pain, or limitation of motion will be evaluated by analogy 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, 5262.  
38 C.F.R. § 4.71a, Diagnostic Code 5055 (1999).  

Favorable ankylosis of the knee warrants a 30 percent 
evaluation.  Ankylosis is considered favorable when the knee 
is fixed in full extension or in slight flexion at an angle 
between 0 and 10 degrees.  A 40 percent evaluation requires 
that the knee be fixed in flexion at an angle between 10 and 
20 degrees.  A 50 percent evaluation requires that the knee 
be fixed in flexion at an angle between 20 and 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256 (1999).  

Limitation of extension of either leg to 20 degrees warrants 
a 30 percent disability evaluation.  A 40 percent evaluation 
requires that extension be limited to 30 degrees.  A 50 
percent evaluation requires that extension be limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  
Malunion of the tibia and fibula of either lower extremity 
warrants a 30 percent evaluation when the disability results 
in marked knee or ankle disability.  A 40 percent evaluation 
requires nonunion of the tibia and fibula with loose motion 
requiring the use of a brace.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (1999).  The average normal range of motion of the 
knees is from 0 to 140 degrees.  38 C.F.R. § 4.71 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

At an April 1997 VA examination for compensation purposes, 
the veteran complained of chronic right knee pain exacerbated 
by standing for prolonged periods of time and an inability to 
bend the joint.  The examiner observed that the veteran 
walked with a limp and kept his right knee slightly extended 
when he sat down.  On examination, the veteran exhibited 
asymptomatic right knee surgical scars; a range of motion of 
the right knee of 0 to approximately 80 degrees; localized 
tenderness to palpation of the knee; a generalized 
enlargement of the knee; and no joint instability.  
Contemporaneous X-ray studies of the right knee revealed no 
signs of loosening or dislodgement of the prosthetic 
components.  

An April 1997 private physical examination notes that the 
veteran's right knee disability impaired his ability to 
stand, to walk, and to support himself while carrying 
objects.  He was noted to sit with his right knee 
straightened.  

In his May 1997 notice of disagreement, the veteran advanced 
that his right knee was "very painful and weak."  He stated 
that he took large doses of pain medication to alleviate his 
right knee pain.  In his July 1997 substantive appeal, the 
veteran clarified that his right knee disability impaired his 
sleep and prevented him from continuing with his former 
vocational pursuits.  

At the August 1999 hearing on appeal, the veteran reiterated 
that he experienced chronic right knee pain and swelling 
which impaired his ability to perform his desired physical 
and vocational activities.  At a September 1999 VA 
examination for compensation purposes, the veteran complained 
of chronic right knee pain, weakness, instability, and 
intermittent swelling.  He stated that he used a cane to 
walk.  On examination, the veteran exhibited an active and 
passive range of motion of the right knee of 0 to 55 degrees 
with pain.  Contemporaneous X-ray studies of the right knee 
revealed no signs of loosening or dislodgement of the 
prosthetic components.  The veteran was diagnosed with right 
total knee replacement residuals including arthrofibrosis.  

At the March 2000 hearing before the undersigned Member of 
the Board, the veteran testified that he kept his right leg 
straight while sitting and walking due his inability to bend 
his right knee and his chronic joint pain.  He stated that he 
was able to flex his right knee to between 35 and 45 degrees 
with pain.  The veteran related that his right knee pain was 
exacerbated by climbing stairs and other physical activity.  

The Board has reviewed the probative evidence of record 
including the veteran's statements and testimony on appeal.  
The veteran's right total knee replacement residuals have 
been repeatedly shown to be manifested by chronic right knee 
pain, associated severe right knee limitation of motion, and 
no prosthetic abnormalities.  Such clinical findings warrant 
assignment of a 60 percent evaluation.  This evaluation 
represents the maximum schedular evaluation for chronic total 
knee replacement residuals.  38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (1999).  The assigned diagnostic code is squarely 
on point and any resort to other diagnostic codes would be 
inappropriate.  


II.  Total Rating

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to render the veteran 
unemployable without regard to either his advancing age or 
the presence of any nonservice-connected disorders.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341 
(1999).  The provisions of 38 C.F.R. § 4.16(a) (1999), 
elaborate, in pertinent part, that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.  ...  It is provided further 
that the existence or degree of 
nonservice-connected disabilities or 
previous unemployability status will be 
disregarded where the percentages 
referred to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment 
of the rating agency such service-
connected disabilities render the veteran 
unemployable.  

Service connection is currently in effect for right total 
knee replacement residuals evaluated as 60 percent disabling.  
The veteran has reported completing the tenth grade and 
obtaining a GED.  He has occupational experience as a garbage 
collector, a construction worker, and a hotel housekeeper.  
He reports last working on a full-time basis in February 
1996.  

A January 1998 Social Security Administration (SSA) 
Administrative Law Judge (ALJ) opinion concludes that the 
veteran's right total knee replacement residuals prevented 
him from continuing with his previous employment.  The ALJ 
determined that the veteran's right total knee replacement 
residuals rendered him essentially unable to perform jobs 
requiring manual labor and he had no transferable skills 
necessary for skilled or sedentary vocational pursuits.  

At the August 1999 hearing, the veteran testified that he 
last worked in February 1996.  He clarified that he had not 
been able to pass employment physical examinations or 
otherwise obtain a job.  At the hearing before the 
undersigned Member of the Board, the veteran stated that he 
completed the tenth grade; had obtained a GED; and had 
occupational experienced solely as an unskilled laborer.  He 
testified that he was unqualified for any type of skilled or 
sedentary employment.  

The Board observes that the veteran meets the schedular 
requirements of 38 C.F.R. § 4.16(a) (1999). The veteran's 
service-connected right total knee replacement residuals have 
been shown to be productive of severe physical impairment.  
While the recent clinical documentation of record does not 
address the impact of his right knee disability upon his 
employability, the SSA has found the veteran to be unable to 
continue with his prior manual labor-related vocations and to 
be unqualified for either skilled and/or sedentary 
employment.  Therefore, the Board concludes that the 
veteran's service-connected right knee disability renders him 
unable to secure and follow substantially gainful employment 
consistent with his education and work experience.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (1999).  Accordingly, a total rating for 
compensation purposes based on individual unemployability is 
granted.  


ORDER

A 60 percent evaluation for the veteran's right total knee 
replacement residuals is granted.  A total rating for 
compensation purposes based on individual unemployability is 
granted.  These allowances are made subject to the laws and 
regulations governing the award of monetary benefits.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

